Citation Nr: 0127335	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  01-03 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946 and from October 1947 to August 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) from a July 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia that new and material evidence had not been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for bilateral hearing loss.  A hearing 
was held before the undersigned member of the Board at the RO 
in September 2001 (i.e. a Travel Board hearing).  


FINDINGS OF FACT

1.  The RO, in an August 1996 decision, denied the veteran's 
application to reopen a previously denied claim of 
entitlement to service connection for bilateral hearing loss.  
This was the last disallowance of this claim.

2.  Evidence received since the August 1996 decision, 
reviewed along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of this claim.


CONCLUSION OF LAW

1.  An August 1996 RO decision which denied the veteran's 
application to reopen a previously denied claim of 
entitlement to service connection for bilateral hearing loss 
is a final decision.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (2001).

2.  Evidence submitted in support of the veteran's attempt to 
reopen his claim of entitlement to service connection for 
bilateral hearing loss is new and material, and this claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620 (to 
be codified at 38 U.S.C.A. § 3.159(c)).

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156 but points out that 
the revised version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  As noted below, 
the application to reopen this claim for bilateral hearing 
loss was filed prior to this date, and as such, the version 
of 3.156(a) in effect prior to August 29, 2001 is for 
application.

In any event, applicable law provides that service connection 
will be granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2001).

In an May 1978 decision, the RO denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
It was noted that the evidence did not reflect that the 
veteran wad treated for or diagnosed with hearing loss while 
in service, nor did it demonstrate that this disorder was 
incurred in or aggravated by service.  

In an August 1996 decision, the RO determined that new and 
material evidence had not been submitted sufficient to reopen 
this claim for bilateral hearing loss.  The RO pointed out 
that while recently submitted evidence demonstrated that the 
veteran suffered form bilateral hearing loss, it did not 
indicate that this disorder resulted from his military 
service.   

Although notified of the May 1978 and August 1996 decisions 
in the same month of each decision, the veteran did not 
appeal either decision.  Hence, those decisions are final.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2001).

Final decisions are not subject to revision on the same 
factual basis.  If, however, "new and material" evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See 38 U.S.C.A. 
§§ 5108, 7105 (West 1991).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2001); Hodge v. 
West, 155 F.3d 1356 (Fed Cir 1998); see also Evans v. Brown, 
9 Vet. App. 273. 

In May 1999, the veteran filed an application to reopen his 
claim for entitlement to service connection for bilateral 
hearing loss.  The relevant evidence includes an April 1999 
VA audiological evaluation report and an October 2000 letter 
from a private clinical audiologist, in addition to the 
veteran's testimony given in September 2001.  

The April 1999 report indicates a diagnosis of sloping mild 
to moderately severe sensorineural hearing loss with fair 
word recognition and good recognition in the left.  There is 
no indication that the veteran's hearing loss is related to 
his military service.  However, in the October 2000 letter, 
Susan M. Swain, CCC-A (a clinical audiologist) indicates that 
tests results from March 1999 indicated mild to severe 
sensori-neural hearing loss for the right ear and mild to 
profound sensori-neural hearing loss for the left ear, and 
pointed out that this type of hearing loss could be 
attributed to a history of loud noise exposure.  

During the September 2001 Travel Board hearing, the veteran 
testified that from about 1943 until 1955, he served as a 
diesel engine mechanic, working in an engine room, and that 
he was not offered hearing protection.  He noted that he did 
experience and complained of hearing problems while in 
service, and that his hearing was not tested upon separating 
from service.  The veteran did note that he was diagnosed 
with hearing loss just after separating from service (in the 
"early" 1970s) at a Naval Station in Jacksonville, and that 
he bought his first hearing aids in 1970.  He also noted 
that, essentially, he was not consistently exposed to loud 
noises - such as machinery or aircraft - since service.  

Upon a review of this newly submitted evidence, particularly 
the October 2000 letter, the Board finds that the veteran has 
submitted new and material evidence sufficient to reopen his 
claim of entitlement to service connection for bilateral 
hearing loss .  This evidence is not only new, but is also 
material because it provides evidence that the veteran has 
bilateral hearing loss that could have resulted from his 
military service.  Thus, this evidence is relevant and 
probative to the issue at hand and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156 (2001).  However, since the new 
and material evidence presents some ambiguity as to the 
precise underlying theory supporting the asserted 
relationship to service (i.e. the audiologist relates the 
hearing loss to a history of loud noise exposure, not 
specifically the veteran's service), the Board finds that 
further development and adjudication will be needed as noted 
in the REMAND below.  



ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss is reopened; to this extent, the 
veteran's claim is granted.


REMAND

Having reopened the claim, the Board turns its attention to 
the underlying claim of service connection.  As noted above, 
applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

As also noted above, Congress amended 38 U.S.C.A. § 5107 (and 
amended or added other relevant provisions) to reflect that 
VA has a duty assist a claimant in developing all facts 
pertinent to a claim for benefits.  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106, as 
well as the accomplishment of a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  See VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).

In this regard, the Board is of the opinion that a VA medical 
examiner should be given an opportunity to review the entire 
claims folder and provide an opinion as to the nature of the 
relationship, if any, between the veteran's bilateral hearing 
loss  and his service.  

In addition, the veteran has identified treatment received 
for his bilateral hearing loss, and an attempt should be made 
to obtain any existing records of this treatment (e.g., 
records from the Naval station in Jacksonville mentioned 
during the Travel Board hearing; see also the veteran's May 
1999 statement).

In view of the above, this matter is remanded to the RO for 
the following action:


1.  The RO should contact the veteran and 
his representative and request that they 
submit all evidence in the veteran's 
possession that is relevant to his claim 
of entitlement to service connection for 
bilateral hearing loss.

2.  The RO should obtain and associate 
with the claims file all additional 
outstanding medical records pertinent to 
this claim (to include records identified 
by the veteran, noted above), 
particularly those held by VA and any 
other government entity(ies).  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should 
clearly be documented in the veteran's 
claims file, and the veteran and his 
representative so notified.

3.  After associating with the claims 
file all additional records noted in 
paragraphs 1 and 2, above, the RO should 
arrange to have the veteran undergo a VA 
audiological examination.  It is 
imperative that the examiner reviews the 
evidence in his claims folder, including 
a complete copy of this REMAND.  All 
appropriate tests and studies should be 
conducted, and all clinical findings 
should reported in detail.  The examiner 
should express opinion as to whether it 
is as least as likely as not that the 
veteran's bilateral hearing loss is 
related to his military service.  

All examination findings, along with the 
complete rationale for any opinions 
expressed and conclusions reached, should 
be set forth.

4.  To help avoid a future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  If none of the requested development 
provides evidence of a nexus between 
bilateral hearing loss and the veteran's 
active military service, the RO should 
specifically advise him and his 
representative of the need to submit such 
competent medical evidence to support the 
claim.  

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed. 

7.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should review the claim of 
entitlement to service connection for 
bilateral hearing loss on the merits.  
The RO must provide adequate reasons and 
bases for its determinations, addressing 
all issues and concerns that were noted 
in this REMAND.  

8.  If this claim continues to be denied, 
the veteran and his representative must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 



